Exhibit 10.2

AMENDMENT NO. 3

to the

STEWART ENTERPRISES, INC.

SUPPLEMENTAL RETIREMENT AND DEFERRED COMPENSATION PLAN

This Amendment No. 3 (the “Amendment”) to the Stewart Enterprises, Inc.
Supplemental Retirement and Deferred Compensation Plan, as amended by Amendment
No. 1 and Amendment No. 2 (the “Plan”), is effective as of June 17, 2013.

WHEREAS, at a telephonic meeting on June 17, 2013, the Compensation Committee of
the Board of Directors of Stewart Enterprises, Inc. approved changes to the Plan
to provide for pro rata matching and earnings contributions in the event of a
Change of Control;

NOW, THEREFORE, the Plan is hereby amended as follows:

I.

Except as expressly amended hereby, all of the terms and provisions of the Plan
shall remain in full force and effect. Capitalized terms used but not defined
herein have the respective meanings ascribed to them in the Plan.

II.

Section 4.3 is amended and restated to read as follows:

 

4.3 Eligibility for Supplemental Company Contributions. Notwithstanding the
provisions of Sections 4.1 and 4.2, a Participant shall not be eligible to
receive Supplemental Employer Regular Matching Contributions or Supplemental
Employer Regular Profit Sharing Contributions if he or she is not employed on
the last day of the Plan Year to which such contributions relate. However,
notwithstanding the previous sentence, following a Change of Control, for each
Participant who was employed with the Company as of the effective date of the
Change of Control, Accounts or portions of Accounts that are distributed to him
or her during a Plan Year will be credited with a Supplemental Employer Regular
Matching Contribution and a Supplemental Employer Regular Profit Sharing
Contribution (if declared) for the period between the first day of the
applicable Plan Year through the day immediately preceding the distribution,
with such contributions otherwise calculated in the same manner as is done for
Participants present on the last day of the previous Plan Year.

[Signatures appear on the following page]

 

1



--------------------------------------------------------------------------------

Executed in Jefferson, Louisiana, this 6th day of August, 2013.

 

WITNESSES:     STEWART ENTERPRISES, INC.

/s/ Lewis J. Derbes, Jr.

    By:  

/s/ Thomas M. Kitchen

      Thomas M. Kitchen Print Name Lewis J. Derbes, Jr.       President and
Chief Executive Officer      

/s/ Lisa T. Winningkoff

      Print Name Lisa T. Winningkoff      